NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MATTHEW J. NASUTI,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent.
2011-3048 .
Petition for review of the Merit Systems Protection
Board in case n0. DC1221090356-M-1.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
The Merit Systems Protection Board moves to remand
this case to the Board "to reopen the record to consider
evidence that implicates the Board’s jurisdiction." Mat-
thew J. Nasuti opposes.
The Board has not shown within the motions papers
submitted that the case should not first be reviewed based
upon the record that was before the Board The Board

NASUTI V. MSPB 2
may of course request in its brief that the case be re-
manded, and more adequately explain its request.
According1y,
IT ls ORDERED THAT:
The motion to remand is denied. The Board's brief is
due within 30 days of the date of filing of this order.
FoR THE C0UR'r
JUL 8  lsi Jan Horba1y
Date J an Horbaly
Clerk
cc: MattheW J. Nasuti us c0UR1fB|FE[l_)PEALSF0R
J€ffr@Y A- Ga11ser, ESq- ' iHrFEnERALc1Rcu11
320 JuL~ 0 6 2011
.lAN HDRBALY
CLERK